PARTNERSHIP INTERESTS

PURCHASE AGREEMENT





THIS PARTNERSHIP INTERESTS PURCHASE AGREEMENT (this "Agreement") is made as of
this 17th day of July, 2004, by and among JEFFREY I. FRIEDMAN, an individual
("Friedman"), and JIFCO, an Ohio corporation ("JIFCO") (Friedman and JIFCo are
hereinafter sometimes referred to together as "Sellers"), and WINCHESTER, INC.,
an Ohio corporation ("Buyer").





W I T N E S S E T H



WHEREAS, Friedman owns a 1% general partnership interest and JIFCO owns a 0.001%
general partnership interest (the "Partnership Interests") in Winchester, an
Ohio limited partnership (the "Partnership") pursuant to that certain Amended
and Restated Agreement and Certificate of Limited Partnership signed by Sellers
as general partners on May 21, 1984 (the "Partnership Agreement");



WHEREAS, the Partnership is the fee owner of that certain parcel of real
property legally described on Exhibit A attached hereto and made a part hereof
known as Winchester I Apartments located at 27400 Chardon Road, Willoughby
Hills, Ohio 44094, together with all buildings, pools, poolhouses, fixtures,
appliances, and all personal property of the Partnership located on such real
property and used exclusively in connection with such real property and other
improvements located thereon or therein and including all appurtenant rights and
easements relating thereto (collectively, the "Property");



WHEREAS, Buyer desires to purchase the Partnership Interests from Sellers, and
Sellers desire to sell their respective Partnership Interests to Buyer, on the
terms and subject to the conditions hereinafter stated;



NOW, THEREFORE, for good and valuable consideration received to the full
satisfaction of each of them, the parties agree as follows:



1. Purchase and Sale of Partnership Interests. Upon the terms and subject to the
conditions set forth herein, each Seller agrees to convey, sell, transfer,
assign, and deliver to Buyer at the Closing (as hereinafter defined), and Buyer
agrees to buy and take from each Seller at the Closing, all of each Seller's
right, title, estate, and interest in and to such Seller's respective
Partnership Interests, free and clear in each case of all liens, security
interests, and encumbrances whatsoever. Sellers waive and release any claims for
fees that may be payable by the Partnership to either of them or any of their
respective affiliates, except any fees already accrued on the books and records
of the Partnership as of the date hereof.



2. Consideration.



(a) Buyer shall pay to Sellers as consideration for the sale of the Partnership
Interests to Buyer an aggregate amount equal to 1.1% of the "net sales proceeds"
derived from the future sale of the Property to a bona fide third party
purchaser if and when such sale occurs. Payment of the consideration described
above shall be due within 10 business days after the consummation of such sale
and shall be allocated between Sellers as set forth in the first "Whereas"
recital clause of this Agreement.



(b) For purposes of this Section 2, the term "net sales proceeds" shall mean the
gross purchase price for the Property less (i) all costs and expenses incurred
in connection with the sale of the Property (including, without limitation,
broker fees, legal fees, accounting fees, transfer taxes and conveyance fees and
any other customary closing costs, but without any deduction for the principal
amount, if any, of any mortgage then encumbering the Property); (ii) the
principal amount of the existing mortgage as at June 30, 2004, in the amount of
$2,967,527; and (iii) Seller's pro rata share (1.001%) of the net liabilities of
the Partnership as at June 30, 2004, as shown on the June 30, 2004 Balance Sheet
of the Partnership attached to this Agreement as Exhibit B, without regard to
the real estate asset value of the Property and any mortgage liabilities.
Sellers shall be entitled to a credit against their share of such net
liabilities in the sum of $30,984, which represents the amount of accrued fees
payable by the Partnership to Friedman, JIFCO or any of their affiliates on the
books and records of the Partnership as at June 30, 2004.



(c) The provisions of this Section 2 shall survive the Closing.



3. Sellers Representations and Warranties. Sellers represent and warrant to
Buyer that:



(a) Sellers are the sole general partners of the Partnership and Sellers each
have all necessary power and authority to enter into this Agreement, to perform
their respective obligations hereunder and to consummate the transactions
contemplated hereby, without the consent or authorization of, or notice to, any
third party. This Agreement constitutes, and the other documents and instruments
to be delivered by Sellers pursuant hereto (when delivered) will constitute, the
legal, valid and binding obligations of each of the Sellers enforceable against
each of the Sellers in accordance with their respective terms.



(b) To the actual knowledge of each Seller as to its respective Partnership
Interests, there is no litigation, proceeding or action pending or threatened
against or relating to such Seller's respective Partnership Interests which
might materially and adversely affect such Seller's Partnership Interests.



(c) Neither the execution of this Agreement nor the consummation of the
transactions contemplated hereby will, in any material respect, constitute a
violation of or be in conflict with or constitute a default under any term or
provision of any agreement, instrument or lease to which either Seller is a
party.



(d) Each of the Sellers owns good, valid, and indefeasible title to their
respective Partnership Interests, free and clear of all mortgages, pledges,
liens, security interests, encumbrances, and restrictions of any nature
whatsoever.



All of the representations and warranties set forth in this Section 3 shall
survive indefinitely the Closing of the transactions contemplated hereby.



4. Representations and Warranties of Buyer. Buyer represents and warrants to
Sellers that:



(a) Buyer has all necessary power and authority to enter into this Agreement, to
perform its obligations hereunder, and to consummate the transactions
contemplated hereby, without the consent or authorization of, or notice to, any
third party, except those third parties to whom such consents or authorizations
have been or will be obtained, or to whom notices have been or will be given,
prior to the Closing. This Agreement constitutes, and the other documents and
instruments to be delivered by Buyer pursuant hereto when delivered will
constitute, the legal, valid, and binding obligations of Buyer, enforceable
against Buyer in accordance with their respective terms.



(b) Neither the execution of this Agreement nor the consummation of the
transactions contemplated hereby will, in any material respect, constitute a
violation of or be in conflict with or constitute a default under any term or
provision of any agreement, instrument or lease to which Buyer is a party.



(c) To the actual knowledge of Buyer, there is no litigation, proceeding or
action pending or threatened against or relating to Buyer which might materially
and adversely affect the ability of Buyer to consummate the transactions
contemplated hereby or which questions the validity of this Agreement or any
action taken or to be taken by Buyer pursuant hereto.



All of the representations and warranties set forth in this Section 4 shall
survive indefinitely the Closing of the transactions contemplated hereby.



5. Deliveries.



(a) Sellers shall execute and deliver to Buyer, at Closing, the following:



(i) a good and sufficient Assignment and Assumption of Partnership Interests
from Sellers, in the form and substance attached hereto as Exhibit C, conveying,
selling, transferring, assigning, and delivering to Buyer good, valid, and
indefeasible title to their respective Partnership Interests, free and clear of
all mortgages, pledges, liens, security interests, encumbrances, and
restrictions (the "Assignment Agreement"); and



(ii) such other or further documentation as Buyer may reasonably request at any
time or from time to time in order: (A) to convey, vest, confirm or evidence one
or both Sellers' title to the Partnership Interests intended to be conveyed,
sold, transferred, assigned, and delivered to Buyer under this Agreement; (B) to
vest, confirm or evidence title to all or part of the Property being in the
Partnership; or (C) to in any other manner effectuate the terms and conditions
of this Agreement.



(b) Buyer shall execute and/or deliver the following to or for the benefit of
Sellers on the Closing Date:



(i) the Assignment Agreement; and



(ii) such other documents and instruments as may be required by any other
provision of this Agreement or as may reasonably be required to give effect to
the terms and intent of this Agreement.



6. Closing Date. Unless the parties otherwise agree in writing, the transactions
contemplated hereby shall be closed (the "Closing") simultaneously with the
execution of this Agreement by the parties (the "Closing Date").



7. Miscellaneous.



(a) This Agreement, including the Exhibits attached hereto, shall be deemed to
contain all of the terms and conditions agreed upon with respect to the subject
matter hereof, it being understood that there are no outside representations or
oral agreements.



(b) Unless otherwise expressly required or permitted by the terms of this
Agreement, any notice required or permitted to be given hereunder by the parties
shall be delivered personally or served by certified or registered mail or a
nationally recognized overnight courier to the parties at the addresses set
forth below, unless different addressees are given by one party to the other:



As to Sellers:



c/o Jeffrey I. Friedman

5025 Swetland Court

Richmond Heights, Ohio 44143-1467

Phone: (216) 797-8700



As to Buyer:



Winchester, Inc.

5025 Swetland Court

Richmond Heights, Ohio 44143-1467

Attention: Martin A. Fishman, Esq.

Phone: (216) 797-8780





(c) Sellers represent and warrant to Buyer and Buyer represents and warrants to
Sellers that neither party has retained any real estate broker or agent so as to
entitle such broker or agent to any commission in connection with the sale of
the Partnership Interests to Buyer. If for any reason any commission shall
become due, the party who retained such broker shall pay any such commission and
such party agrees to indemnify and save the other party harmless from any and
all claims for any such commission and from any attorneys' fees and litigation
or other expenses relating to any such claim. The representations and warranties
contained in this subsection 7(c) shall survive the closing of the transactions
contemplated hereby.



(d) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, personal representatives, successors and
assigns.



(e) After the Closing, the parties shall execute and deliver such further
documents and instruments of conveyance, sale, assignment, transfer or
otherwise, and shall take or cause to be taken such other or further action as
either party shall reasonably request at any time or from time to time in order
to effectuate the terms and provisions of this Agreement.



(f) This Agreement shall be governed by and construed in accordance with the
laws of the State of Ohio.



(g) This Agreement may be executed in multiple counterparts, each of which shall
be deemed an original but all of which taken together shall constitute one and
the same instrument.



IN WITNESS WHEREOF, the parties hereto have signed four counterparts of this
Agreement, each of which shall be deemed to be an original document, as of the
date set forth above



SELLERS:





/s/ Jeffrey I. Friedman

Jeffrey I. Friedman



JIFCO, an Ohio corporation





By: /s/ Jeffrey I,. Friedman

Its: President



BUYER:



WINCHESTER, INC., an Ohio corporation





By: /s/ Martin A. Fishman

Martin A. Fishman, Vice President